DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant did not traverse the official notice taken that placing metadata in a supplemental enhancement information (SEI) message of the video stream, specifically in a video usability information (VUI) area of a sequence parameter set (SPS) of the video stream, and that including information indicating color primaries for the video stream and information indicating color matrix coefficient for the video stream was notoriously well known in the art at the time of effective filing. These are taken as admission of the facts herein, see MPEP 2144.03(c).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,178,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the inclusion of the limitation “wherein the metadata is different from the conversion information” does not distinguish the outstanding claims from the invention claimed in U.S. Patent No. 11,178,434. Said patent states in claim 12 “…and to receive metadata including information indicating an electro-optical transfer function corresponding to the second photoelectric conversion characteristic;”. Data for the electro-optical transference and data for the dynamic range conversion are necessarily two different pieces of data for two different functions. This is emphasized more fully in the outstanding office action with the introduction of Kitamura (2007/0253488, paragraph 0365 “transfer_characteristics”) who instructionally teaches provides an explicit teaches of electro-optical conversion information as a separate field of data was the conventional practice at the time of effective filing. The non-statutory double patenting rejection of claims 1 and 11 as described in detail in the non-final office action mailed August 2, 2022 remains unchanged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (2017/0070701, of record) in view of Kitamura (2007/0253488).
Regarding claims 1 and 11, Nakajima discloses a reception apparatus comprising: a receiver configured to receive a video stream including encoded second transmission video data having a second dynamic range (dynamic range of standard luminance, paragraph 0065), wherein the video stream further includes conversion information used to convert first transmission video data having a first dynamic range to the second transmission video data having the second dynamic range (dynamic range conversion definition information, paragraph 0067), the video stream further including metadata indicating a second electro-optical transfer function corresponding to the second dynamic range (inverse conversion, paragraph 0067); and processing circuitry configured to, obtain the second transmission video data by performing decoding processing on the encoded second transmission video data included in the video stream (prepare for display, paragraph 0066), extract the conversion information from the video stream (conversion definition, paragraph 0067), obtain the first transmission video data by performing dynamic range conversion on the second transmission video data based on the conversion information extracted from the video stream (increase from standard to high, paragraph 0067), and obtain display video data by performing, on the first transmission video data, electro-optical conversion in accordance with a first electro-optical conversion characteristic corresponding to the first dynamic range (for display on LCD, paragraphs 0066- 0067).
Nakajima fails to explicitly disclose the metadata is different from the conversion information.
In an analogous art, Kitamura teaches it was known at the time of effective filing to those of ordinary skill in the art to place metadata for electro-optical conversion in a unique field to distinguish it from other data (paragraph 0365).
It would have been obvious at the time to a person of ordinary skill in the art to modify the apparatus of Nakajima to include the metadata is different from the conversion information, as suggested by Kitamura, for the benefit of distinguishing between data to properly execute processing functions.

Regarding claims 2 and 12, Nakajima and Kitamura disclose the reception apparatus and method according to claims 1 and 11, further comprising a display to display the display video data, wherein the processing circuitry is further configured to perform display mapping processing to obtain the display video data according to display capability (LCD, Nakajima paragraph 0066-0067).

Regarding claims 3 and 13, Nakajima and Kitamura disclose the reception apparatus and method according to claims 1 and 11, wherein the first dynamic range of the first transmission video data is a standard dynamic range and the second dynamic range of the second transmission video data is a high dynamic range (Nakajima, paragraph 0067).

Regarding claims 4, 5, 14, and 15, Nakajima and Kitamura disclose the reception apparatus and method according to claims 1 and 11, but fail to disclose the conversion information is included in a supplemental enhancement information (SEI) message of the video stream, specifically in a video usability information (VUI) area of a sequence parameter set (SPS) of the video stream.
Examiner takes official notice that placing metadata in a supplemental enhancement information (SEI) message of the video stream, specifically in a video usability information (VUI) area of a sequence parameter set (SPS) of the video stream, was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the reception apparatus and method according Nakajima and Kitamura to include the conversion information in a supplemental enhancement information (SEI) message of the video stream, specifically in a video usability information (VUI) area of a sequence parameter set (SPS) of the video stream, as said regions are specifically reserved for the transmission of relevant metadata in video transmissions.

Regarding claims 6 and 16, Nakajima and Kitamura disclose the reception apparatus and method according to claims 1 and 11, wherein the receiver is further configured to receive a description including dynamic range conversion information (Nakajima, paragraph 0067).

Regarding claims 7 and 17, Nakajima and Kitamura disclose the reception apparatus and method according to claims 6 and 16, wherein the dynamic range conversion information includes information indicating a dynamic range of the video stream (Nakajima, paragraph 0067).

Regarding claims 8-9 and 18-19, Nakajima and Kitamura disclose the reception apparatus and method according to claims 7 and 17, but fails to specify the dynamic range conversion information further includes information indicating color primaries for the video stream and information indicating color matrix coefficient for the video stream.
Examiner takes official notice that including includes information indicating color primaries for the video stream and information indicating color matrix coefficient for the video stream was notoriously well known in the art at the time of effective filing. Most commonly used when utilizing RGB coloring, said inclusion is also used when performing color space conversion using non-standard values as well.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the reception apparatus and method of Nakajima and Kitamura to include the dynamic range conversion information further includes information indicating color primaries for the video stream and information indicating color matrix coefficient for the video stream.

Regarding claims 10 and 20, Nakajima and Kitamura disclose the reception apparatus and method according to claims 6 and 16, wherein the dynamic range conversion information includes information indicating an original dynamic range of the video stream (Nakajima, paragraph 0067).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421